32 A.D.2d 940 (1969)
The People of the State of New York, Respondent,
v.
Eric L. Stadd, Appellant
Appellate Division of the Supreme Court of the State of New York, Second Department.
July 7, 1969
Christ, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.
Judgment affirmed.
In our opinion, the denial of defendant's motion to suppress the testimony of witnesses Christensen and Neyland was proper (see People v. Dannic, 30 A D 2d 679, and cases cited therein). Insofar as Christensen is concerned, there was sufficient evidence to establish that he would have been interrogated even if defendant had not mentioned his name in his statement to the detective. With respect to Neyland, the evidence establishes no more than that her identity was learned as a result of defendant's reference to her in his improperly obtained statement to the police. There is absolutely no proof which indicates that, apart from revealing her identity, defendant's statement was instrumental in inducing her to testify or in affecting the substance of her testimony. We have considered defendant's other contentions and find them to be without merit.